MELVIN, Judge.
Ms. Manfer appeals a final summary judgment granted in favor of Bertone, the attorney/defendant in the malpractice action below. Upon considering the briefs, the depositions, and the pleadings, it does not appear that appellee, as the moving party, has sustained his burden to show that there is no genuine issue as to the material facts and that he is entitled to a judgment as a matter of law. See Glass v. Camera, 369 So.2d 625 (Fla. 1st DCA 1979).
Reversed.
McCORD, C. J., and MELVIN and BOOTH, JJ., concur.